J-S32002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 M. O'HERRON COMPANY                      :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 COLUMBIA GAS OF PENNSYLVANIA,            :
 INC.                                     :
                                          :   No. 595 WDA 2021
                    Appellant             :

               Appeal from the Order Entered April 16, 2021
     In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD-21-1079


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                     FILED: DECEMBER 23, 2021

      Columbia Gas of Pennsylvania, Inc. (Columbia) appeals from the order,

entered in the Court of Common Pleas of Allegheny County, overruling its

preliminary objections to the complaint filed by M. O’Herron Company

(O’Herron). Specifically, Columbia argues that the trial court erred in finding

that the parties did not have a binding agreement to arbitrate. Because the

parties’ fully integrated contract does not contain an arbitration provision, we

affirm.

      By way of background, O’Herron is a Pennsylvania company that

provides contactor construction services associated with the construction of

natural gas pipelines.    Columbia is a utility company headquartered in

Pennsylvania that provides natural gas services to Pennsylvania customers.

NiSource   Corporate   Services   Company     (NiSource),   Columbia’s   parent
J-S32002-21



company, is a Delaware corporation with its headquarters and principal place

of business in Indiana.

      On September 1, 2008, O’Herron entered into a General Services

Agreement (2008 GSA) with NiSource to govern “the terms and conditions

under which [NiSource] may purchase [w]ork from [O’Herron], which

purchases shall be evidence by the delivery by [NiSource] to [O’Herron] of

Purchase Orders.” 2008 GSA, 9/1/08, at 1. The GSA contains an arbitration

clause specifying that:

      In the event that any Controversy arising out of or relating to this
      Agreement is not resolved in accordance with the [step
      negotiation] procedures[,] such Controversy shall be submitted to
      mediation to mutually agreeable mediators from the American
      Arbitration Association. . . . [If] the mediation process has not
      resolved the Controversy within thirty days of the submission of
      the matter to mediation[,] or a longer time if agreed to by the
      parties, all Controversies will be decided by arbitration by the
      American Arbitration Association or by a mutually agreed upon
      arbitrator. The arbitration shall be administered at the arbitrator’s
      offices closest to [NiSource]’s headquarters.

Id. at 10.

      In April of 2010, O’Herron and Columbia executed a 54-page Service

Authorization agreement whereby O’Herron agreed to perform pipeline

construction work in Pittsburgh.       The Service Authorization, signed by

representatives of Columbia and O’Herron, provides that:

         Columbia [] hereby authorizes [O’Herron] to perform and
         [O’Herron] agrees to perform the below indicated services
         pursuant to the terms and conditions set forth and agreed
         to in the NISOURCE CORPORATE SERVICES COMPANY
         GENERAL          SERVICES        AGREEMENT           FOR
         CONSTRUCTION, MAINTENANCE, SERVICES AND


                                      -2-
J-S32002-21


          MATERIALS (“AGREEMENT”) dated September 1, 2008
          (Contract No. R3NI-R4NNI-023).

Service Authorization, 4/19/10, at 1 (emphasis in original).         The Service

Authorization references the 2008 GSA throughout the attached exhibits.1

Page two of the Service Authorization, however, contains an integration clause

which specifies that: “This [Service Authorization] signed by [Columbia]

and [O’Herron], including any Exhibits attached hereto, constitute the

only contract or agreement between the parties for this project, [and]

represent the entire and complete agreement.”                Id. at 2 (emphasis

added); see also id. at 3 (“Exhibits are attached hereto and incorporated by

reference herein.”). Page four of the Service Authorization lists the exhibits

that are attached to the contract “and/or incorporated by reference;” the 2008

GSA is neither listed nor attached as an exhibit.2 See id. at 4. O’Herron

____________________________________________


1  See Service Authorization Exhibit B1, at 10 (“Each potential NiSource
Contractor who will submit any bid to NiSource to perform [Department of
Transportation] related ‘Covered Functions’ . . . must have an approved DOT
Drug & Alcohol Program. . . . NiSource . . . designated National Compliance
Management Service, Inc.”); id. at 17 (“Contractor shall certify that all
employees of its approved Subcontractors performing work on any NiSource
facility are in compliance with these regulations prior to the performance of
work.”); id. at 19 (“Contractors shall . . . provide proof of insurance . . . [and]
name NiSource Inc. [] as the Additional Insured. . . . All other terms and
conditions of the NiSource General Services Agreement previously agreed to
between the Contractor and Owner will remain in the same and shall govern
all work performed by the Contractor.”).

2The attached exhibits include: Exhibit A- Scope of Work; Exhibits B1-3,
General Requirements, General Construction Requirements, and CDC Specific
Construction Requirements; Exhibit C- Bid Unit Descriptions; Exhibit D- Price
Matrix; Exhibit E- Corporate Environmental Standards; Exhibit F-Document



                                           -3-
J-S32002-21



completed the project contemplated in accordance with the Service

Authorization that same year.

       Approximately 10 years later, in April 2020, Columbia first became

aware of alleged serious defects in the project, which it claims were previously

unrecognizable. On December 21, 2020, Columbia filed an arbitration action

against Columbia in the state of Indiana, naming NiSource as an additional

claimant on the Demand to Arbitrate.3

       In February 2021, O’Herron filed, in Allegheny County, a Complaint for

Declaratory Judgment and Equitable Relief, followed by a Motion for Stay of

Arbitration, seeking a determination that Columbia and O’Herron do not have

an agreement to arbitrate the underlying dispute.        On March 15, 2021,

Columbia filed its preliminary objections to the complaint, asserting objections

under Pa.R.C.P. 1028(a)(5)-(6)—nonjoinder of an indispensable party

____________________________________________


Control, Reporting, & Audit Provisions; and Exhibit G- Quality Control &
Assurance Standards. See Service Authorization, 4/19/10, at 4-54.

3 “Columbia [] maintains that this cause of action was not recognizable or
actionable until sometime after April of 2020.” Trial Court Opinion, 6/30/21,
at 2. Columbia further avers that it notified O’Herron of these defects and
that O’Herron failed to respond. Brief of Appellant, at 10. O’Herron argues
that Columbia failed to follow the procedural steps laid out in the 2008 GSA,
including providing written notice of the alleged claims, making an “affirmative
effort to schedule a meeting with [] O’Herron’s executives regarding the
claim,” providing relevant information regarding the claim, and submitting the
claim to mediation before filing its arbitration demand. Brief of Appellee, at
16. O’Herron maintains that even if this Court finds that the arbitration clause
is integrated into the Service Authorization, Columbia failed to follow any of
the required steps as laid out under that arbitration provision. Id. at 16.
Because we find that it was not integrated, these issues, as well as whether
the arbitration clause is valid and the proper venue for arbitration, are moot.

                                           -4-
J-S32002-21



(NiSource) and prior agreement to arbitrate, respectively.       Following oral

argument, the court denied Columbia’s preliminary objections on April 16,

2021, and granted O’Herron’s motion to stay arbitration until further notice.

On May 14, 2021, Columbia filed a motion for reconsideration, and on May

17, 2021, filed a notice of appeal to this Court. On June 9, 2020, Columbia

filed its court-ordered Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. On June 23, 2021, O’Herron filed its brief in opposition to Columbia’s

motion for reconsideration. On June 30, 2021, the trial court issued an opinion

in support of its April 16, 2021 order.

      Instantly, Columbia raises the following issue for our review:
      Whether the trial court erred as a matter of law in holding that the
      parties do not have an agreement to arbitrate arising under the
      Service Authorization when the master contract, the [2008 GSA],
      contains an explicit arbitration agreement, and the Service
      Authorization incorporates the [2008 GSA] by reference?

Brief of Appellant, at 4.

      “In reviewing a trial court’s [denial] of preliminary objections, [our]

standard of review is de novo and the scope of review is plenary.” Jones v.

Bd. of Dirs. of Valor Credit Union, 169 A.3d 632, 635 (Pa. Super. 2017).

Similarly, whether an agreement to arbitrate exists and whether a writing

constitutes an integrated contract are questions of law for which our standard

is de novo and our scope plenary. See Neuhard v. Travelers Ins. Co., 831

A.2d 602, 604 (Pa. Super. 2003); Lenzi v. Hahnemann Univ., 664 A.2d

1375, 1379 (Pa. Super. 1995). “In interpreting a contract, the ultimate goal

is to ascertain and give effect to the intent of the parties as reasonably


                                      -5-
J-S32002-21



manifested by the language of their written agreement.” Fellerman v. PECO

Energy Co., 159 A.3d 22, 26–27 (Pa. Super. 2017). We look to what the

parties have “clearly expressed, for the law does not assume that the language

of the contract was chosen carelessly.” Meeting House Lane, Ltd. v. Melso,

628 A.2d 854, 857 (Pa. Super. 1993).

       Here, the issue of whether Columbia and O’Herron have a binding

agreement to arbitrate such that the trial court erred in overruling Columbia’s

preliminary objections turns on whether the 2008 GSA was part of the Service

Authorization between the parties. Columbia argues that the 2008 GSA was

incorporated into the Service Authorization by reference on the first and fourth

pages thereof. Brief of Appellant, at 7-8; see also supra at n.1. Although

Columbia cites to general case law regarding incorporation by reference, it

does not cite any authority in which this Court or the Pennsylvania Supreme

Court ignored explicit language in an integration clause to allow parol

evidence4 to alter the terms of a contract on a theory of incorporation by

reference.


____________________________________________


4 Parol evidence includes oral discussions and writings regarding negotiations
that came before the parties entered into a final, binding, written contract.
Gianni v. R. Russell & Co, 126 A. 791, 792 (Pa. 1924) (“Where parties,
without any fraud or mistake, have deliberately put their engagements in
writing, the law declares the writing to be not only the best, but the only
evidence of their agreement. All preliminary negotiations, conversations and
verbal agreements are merged in and superseded by the subsequent written
contract . . . and unless fraud, accident or mistake be averred, the writing
constitutes the agreement between the parties, and its terms cannot be added
to nor subtracted from by parol evidence.”) (internal citations omitted).

                                           -6-
J-S32002-21



      In arguing that the 2008 GSA and Service Authorization “should be

interpreted as one agreement” and “must be construed together,” Columbia

claims that Southwestern Energy Prod. Co. v. Forest Res., LLC, 83 A.3d

177 (Pa. Super. 2013), is “directly on point.” Brief of Appellant, at 18-19. We

disagree.

      In Southwestern Energy, this Court concluded that a 2002 Oil & Gas

Lease, “2002 Letter Agreement,” and “2005 Letter Agreement” were to be

construed   together   where   the   documents    “expressly   reference   and

incorporate each other” and “identif[y themselves] as amendment[s] of the

[original] agreement, not [] independent collateral agreement[s].”      Id. at

188-90. In that case, on June 17, 2002, the parties executed the 2002 Letter

Agreement which provides, in relevant part that: “This letter will reduce to

writing our complete agreement regarding the [disputed mineral acres]. . . .

Lessor shall execute the [2002 Lease] attached hereto and made a part

hereof by this reference.” Id. (emphasis added). The parties attached

and executed the 2002 Lease, which stated that the “leased lands herein are

subject to [the Letter Agreement] dated June 17, 2002.” The 2005 Letter

Agreement, which “amends and restates” the 2002 Letter Agreement,

contained identical language and attached the 2002 Letter Agreement as

an exhibit. See id.; see also Matlock v. Matlock, 664 A.2d 551, 514

(Pa. Super. 1995) (holding qualified domestic relations order (QDRO) and

property settlement agreement (PSA) combine to form one agreement



                                     -7-
J-S32002-21



where QDRO was attached to PSA as exhibit and PSA specifically refers to

QRDO as exhibit).

      The matter sub judice is readily distinguishable. In addition to the fact

that, with respect to the 2008 GSA, the Service Authorization lacks the

“incorporated by reference” language from the 2002 and 2005 Letter

Agreements in Southwestern, here, the Service Authorization contains an

integration clause specifying which additional documents are part of the

agreement, and, importantly, the 2008 GSA is not listed nor attached as

an exhibit. Cf. Southwestern Energy Prod. Co., supra.

      In Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425 (Pa.

2004), the Pennsylvania Supreme Court explained that:

         An integration clause which states that a writing is meant to
         represent the parties’ entire agreement is [] a clear sign that
         the writing is meant to be just that and thereby expresses
         all of the parties’ negotiations, conversations, and
         agreements made prior to its execution.

                                     ***
         Once a writing is determined to be the parties’ entire
         contract, the parol evidence rule applies and evidence of any
         previous oral or written negotiations or agreements
         involving the same subject matter as the contract is almost
         always inadmissible to explain or vary the terms of the
         contract.

Id. at 437-38. See also Dominic’s Inc. v. Tony’s Famous Tomato Pie

Bar and Restaurant, Inc., 214 A.3d 259, 270 (Pa. Super. 2019) (“[P]arol

evidence of prior representations is inadmissible as to a matter covered by the

written agreement with an integration clause.”).



                                      -8-
J-S32002-21


      This dispute involves two sophisticated entities, both of which were

represented by counsel throughout their negotiations. As the trial court noted,

these negotiations resulted in a detailed 54-page Service Authorization that

lays out in exhaustive detail provisions governing “any factor the parties may

experience    from     bore   testing   to   Public   Relations   to   Environmental

Protections,” see Trial Court Opinion, 6/30/21, at 7, and, by its own terms

“represent[s] the entire and complete agreement” between the parties. See

Service Authorization, 4/19/10, at 2.          The express terms of the Service

Authorization indicate that it was the intent of the parties to only integrate the

exhibits listed on page four and attached thereto, which plainly exclude the

2008 GSA.         Therefore, we hold that the parties are not bound by the

arbitration clause of the 2008 GSA, and the trial court correctly overruled

Columbia’s preliminary objections and granted the O’Herron’s motion for stay

of arbitration.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2021




                                         -9-